     Case 2:20-cv-00908-WBS-KJN Document 10 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID LIONEL CARPENTER,                           No. 2:20-cv-0908 WBS KJN P
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   MARCUS POLLARD, Warden,
15                      Respondent.
16

17          By order filed May 29, 2020, petitioner was advised that in order to commence an action,

18   he must file a petition for writ of habeas corpus as required by Rule 3 of the Rules Governing

19   Section 2254 cases. (ECF No. 8 at 1.) The court will not issue any orders granting or denying

20   relief until an action has been properly commenced. (Id.) Petitioner was granted sixty days in

21   which to file a petition for writ of habeas corpus.1 Petitioner filed a motion to proceed in forma

22   pauperis. But sixty days have now passed, and petitioner has not filed a petition or other

23   pleading. Petitioner has also not responded to the court’s order.

24          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

26   1
       Petitioner was also advised that “[b]y setting this deadline, the court makes no finding or
27   representation that the petition is not subject to dismissal as untimely. See Sossa v. Diaz, 729
     F.3d 1225, 1231-35 (9th Cir. 2015).” (ECF No. 8 at 2 n.1.) In addition, petitioner was informed
28   about the one-year statute of limitations. (ECF No. 8 at 2.)
                                                         1
     Case 2:20-cv-00908-WBS-KJN Document 10 Filed 08/12/20 Page 2 of 2

 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, petitioner may file written

 4   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 6   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 7   F.2d 1153 (9th Cir. 1991).

 8   Dated: August 11, 2020

 9

10
     /carp0908.nop.fr
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
